Exhibit 10.1 EXECUTION VERSION BRIDGE CREDIT AGREEMENT dated as of May 27, 2014 between EXAR CORPORATION, as the Borrower, the Lenders party hereto, and STIFEL FINANCIAL CORP., as Administrative Agent, Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent WEIL, GOTSHAL & MANGES LLP NEW YORK, NEW YORK 10153-0119 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms 1 SECTION 1.02 Terms Generally 29 SECTION 1.03 Accounting Terms; Changes in GAAP 30 ARTICLE II TERM COMMITMENTS SECTION 2.01 Term Commitments 30 SECTION 2.02 Term Loans and Borrowing 30 SECTION 2.03 Borrowing Requests 30 SECTION 2.04 [ Reserved ] 31 SECTION 2.05 [Reserved] 31 SECTION 2.06 Funding of Borrowings by Lenders 31 SECTION 2.07 Interest Elections 31 SECTION 2.08 Optional Prepayments 32 SECTION 2.09 Mandatory Prepayments 33 SECTION 2.10 Termination or Reduction of Term Commitments 33 SECTION 2.11 Repayment of Term Loans 33 SECTION 2.12 Interest 33 SECTION 2.13 Fees 34 SECTION 2.14 Evidence of Debt 34 SECTION 2.15 Payments Generally; Several Obligations of Lenders 34 SECTION 2.16 Sharing of Payments 35 SECTION 2.17 Compensation for Losses 36 SECTION 2.18 Taxes 36 SECTION 2.19 Increased Costs 39 SECTION 2.20 Inability to Determine Rates 40 SECTION 2.21 Illegality 41 SECTION 2.22 Mitigation Obligations; Replacement of Lenders 41 SECTION 2.23 Defaulting Lenders 42 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01 Corporate Existence; Compliance with Law 44 SECTION 3.02 Loan Documents and Related Documents 44 SECTION 3.03 Ownership of Group Members 45 SECTION 3.04 Solvency 45 SECTION 3.05 Financial Statements; No Material Adverse Effect 45 SECTION 3.06 Litigation 46 SECTION 3.07 Taxes 46 i TABLE OF CONTENTS (continued) Page SECTION 3.08 Margin Regulations 46 SECTION 3.09 No Defaults 46 SECTION 3.10 Investment Company Act 46 SECTION 3.11 Labor Matters 46 SECTION 3.12 ERISA 47 SECTION 3.13 Environmental Matters 47 SECTION 3.14 Intellectual Property 48 SECTION 3.15 Title; Real Property 48 SECTION 3.16 Full Disclosure 49 SECTION 3.17 Licenses and Permits 49 SECTION 3.18 PATRIOT Act; OFAC 49 ARTICLE IV CONDITIONS SECTION 4.01 Initial Funding Date 50 SECTION 4.02 Conditions to Borrowing Term Loans after the Initial Funding Date 53 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01 Financial Statements 54 SECTION 5.02 Certificates; Other Information 55 SECTION 5.03 Notices 57 SECTION 5.04 Preservation of Existence, Etc 58 SECTION 5.05 Compliance with Laws, Etc 58 SECTION 5.06 Payment of Obligations 58 SECTION 5.07 Maintenance of Property 58 SECTION 5.08 Maintenance of Insurance 59 SECTION 5.09 Keeping of Books 59 SECTION 5.10 Access to Books and Property 59 SECTION 5.11 Environmental 59 SECTION 5.12 Use of Proceeds 60 SECTION 5.13 Additional Collateral and Loan Parties 60 SECTION 5.14 Deposit Accounts; Securities Accounts 61 SECTION 5.15 Post-Closing Undertakings 61 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01 Indebtedness 62 SECTION 6.02 Liens 63 SECTION 6.03 Investments 64 SECTION 6.04 Asset Sales 65 SECTION 6.05 Restricted Payments 66 ii TABLE OF CONTENTS (continued) Page SECTION 6.06 Prepayment of Indebtedness 67 SECTION 6.07 Fundamental Changes 67 SECTION 6.08 Change in Nature of Business 68 SECTION 6.09 Transactions with Affiliates 68 SECTION 6.10 Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted Payments 69 SECTION 6.11 Modification of Certain Documents 69 SECTION 6.12 Accounting Changes; Fiscal Year 70 SECTION 6.13 Margin Regulations 70 SECTION 6.14 Compliance with ERISA 70 SECTION 6.15 Sale and Leaseback Transactions 70 SECTION 6.16 Hazardous Materials 70 SECTION 6.17 Capital Expenditures 70 ARTICLE VII EVENTS OF DEFAULT SECTION 7.01 Events of Default 70 SECTION 7.02 Application of Payments 72 ARTICLE VIII AGENCY SECTION 8.01 Appointment and Authorization of the Administrative Agent 73 SECTION 8.02 Rights as a Lender 73 SECTION 8.03 Exculpatory Provisions 74 SECTION 8.04 Reliance by Administrative Agent 74 SECTION 8.05 Delegation of Duties 75 SECTION 8.06 Indemnification of Agents 75 SECTION 8.07 Resignation of Administrative Agent 76 SECTION 8.08 Non-Reliance on Administrative Agent and Other Lenders 76 SECTION 8.09 Administrative Agent May File Proofs of Claim 76 SECTION 8.10 Duties of Other Agents 77 SECTION 8.11 Concerning the Collateral and the Security Documents 77 ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices 78 SECTION 9.02 Waivers; Amendments 80 SECTION 9.03 Expenses; Indemnity; Etc 82 SECTION 9.04 Successors and Assigns 83 SECTION 9.05 Survival 87 SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution 87 SECTION 9.07 Severability 87 iii TABLE OF CONTENTS (continued) Page SECTION 9.08 Right of Setoff 88 SECTION 9.09 Governing Law; Jurisdiction; Etc 88 SECTION 9.10 WAIVER OF JURY TRIAL 89 SECTION 9.11 Headings 89 SECTION 9.12 Confidentiality 89 SECTION 9.13 PATRIOT Act 90 SECTION 9.14 Interest Rate Limitation 90 SECTION 9.15 Payments Set Aside 90 SECTION 9.16 No Advisory or Fiduciary Responsibility 91 SECTION 9.17 Target Shares Pledge Agreement. 91 iv TABLE OF CONTENTS SCHEDULES SCHEDULE 2.01 - Term Commitments SCHEDULE 3.01 - Corporate Existence SCHEDULE 3.02 - Consents SCHEDULE 3.03 - Ownership of Loan Parties and their respective Subsidiaries SCHEDULE 3.06 - Litigation SCHEDULE 3.07 - Taxes SCHEDULE 3.11 - Labor Matters SCHEDULE 3.12 - List of Plans SCHEDULE 3.13 - Environmental Matters SCHEDULE 3.14 - Intellectual Property Matters SCHEDULE 3.15 - Real Property SCHEDULE 3.17 - Licenses and Permits SCHEDULE 5.15 - Post-Closing Undertakings SCHEDULE 6.01 - Indebtedness SCHEDULE 6.02 - Liens SCHEDULE 6.03 - Investments SCHEDULE 6.09 - Transactions with Affiliates SCHEDULE 9.01 - Information for Notices EXHIBITS EXHIBIT A - Assignment and Assumption EXHIBIT B - Borrowing Request EXHIBIT C - Term Note EXHIBIT D - Interest Election Request EXHIBIT E - Prepayment Notice EXHIBIT F - Compliance Certificate EXHIBIT G-1 - Tax Compliance Certificate (Foreign Lenders That Are Not Partnerships) EXHIBIT G-2 - Tax Compliance Certificate (Foreign Participants That Are Not Partnerships) EXHIBIT G-3 - Tax Compliance Certificate (Foreign Lenders That Are Partnerships) EXHIBIT G-4 - Tax Compliance Certificate (Foreign Participants That Are Partnerships) i BRIDGE CREDIT AGREEMENT dated as of May 27, 2014 (this “ Agreement ”) between EXAR COPORATION, a Delaware corporation (the “ Borrower ”), the LENDERS party hereto and STIFEL FINANCIAL CORP. (“ Stifel ”), as administrative agent and collateral agent (in such capacities, together with its successors and permitted assigns, the “ Administrative Agent ”). W I T N E S S E T H WHEREAS, the Borrower has requested that the Lenders make available for the purposes specified in this Agreement, and subject to the conditions contained herein, a $90,000,000 senior secured first lien bridge loan facility in order to consummate the Acquisition pursuant to the Acquisition Documents; and WHEREAS, the Lenders are willing to make available to the Borrower such bridge loan facility upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “ Acquired Business ” means the Target and its Subsidiaries. “ Acquisition ” means the acquisition of the Acquired Business by the Borrower pursuant to the Merger and the Tender Offer. “ Acquisition Documents ” means, collectively, the Merger Agreement, the Tender Agreement and each other document contemplated thereby in connection with the consummation of the Acquisition. “ Adjusted Eurodollar Rate ” means, as to any Eurodollar Rate Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period divided by (b) one minus the Eurodollar Reserve Percentage. Notwithstanding anything herein to the contrary, the Adjusted Eurodollar Rate shall not be less than 1.50% per annum at any time. “ Administrative Agent ” has the meaning specified in the preamble of this Agreement. “ Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 9.01 , or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form approved by the Administrative Agent. 1 “ Affiliate ” means, as to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Control ” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. “ Controlling ” and “ Controlled ” have meanings correlative thereto. “ Agent-Related Persons ” means the Administrative Agent and the Arranger, together with their respective Related Parties. “ Agreement ” means this Credit Agreement, as amended, restated, amended and restated, supplemented, waived and/or otherwise modified from time to time. “ Applicable Rate ” means, (a) for the first 90 days after the Initial Funding Date, with respect to Term Loans that are (i) Base Rate Term Loans, 7.50% per annum and (ii) Eurodollar Rate Term Loans, 8.50% per annum and (b) thereafter, with respect to Term Loans that are (i) Base Rate Term Loans, 8.50% per annum and (ii) Eurodollar Rate Term Loans, 9.50% per annum. “ Approved Fund ” means any Fund that is administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers, advises or manages a Lender. “ Arranger ” means Stifel in its capacity as sole lead arranger, sole bookrunner and sole syndication agent. “ Asset Sale ” means the sale or other disposition (including any casualty or condemnation) of any assets (other than (i) the sale or other disposition of inventory or other assets in the ordinary course of business, (ii) intercompany transactions among the Borrower and the Subsidiary Guarantors, (iii) any Sale and Leaseback Transaction with respect to the real property located at 48720 and 48760 Kato Road in Fremont, California and (iv) sales or other dispositions of assets the Net Cash Proceeds of which do not exceed $1,000,000 in the aggregate), by the Borrower or any Subsidiary. “ Assignee Group ” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “ Assignment and Assumption ” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by the terms hereof), and accepted by the Administrative Agent, in substantially the form of Exhibit A or any other form approved by the Administrative Agent. “ Attributable Indebtedness ” means, as of any date of determination, (a)in respect of any Capitalized Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b)in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a capital lease. “ Audited Financial Statements ” means the audited Consolidated balance sheet of each of (i) the Acquired Business for the Fiscal Quarter ended March 31, 2014 and the related Consolidated statements of income or operations, shareholders’ equity and cash flows for such Fiscal Quarter and (ii) the Borrower and its Subsidiaries for the Fiscal Year ended March 31, 2013, and the related Consolidated statements of income or operations, shareholders’ equity and cash flows for such Fiscal Year. 2 “ Bankruptcy Code ” means Title 11 of the United States Code entitled “Bankruptcy.” “ Base Rate ” means, for any day, a rate per annum equal to the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%, (c) the Adjusted Eurodollar Rate for a one-month term in effect on such day (taking into account any floor under the definition of “Adjusted Eurodollar Rate”) plus 1.00% and (d) 2.50% per annum. Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted Eurodollar Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted Eurodollar Rate, respectively. “ Base Rate Borrowing ” means, as to any Borrowing, the Base Rate Term Loans comprising such Borrowing. “ Base Rate Term Loan ” means a Term Loan that bears interest based on the Base Rate. “ Beneficial Owner ” means, as to any U.S. Federal Tax, the Person who is treated as the taxpayer under Section 871(a) or 881(a) of the Code, as applicable, or any successor provision, if such Person is not the Recipient. “ Benefit Plan ” means any employee benefit plan as defined in Section 3(3) of ERISA (whether governed by the laws of the United States or otherwise) to which any Group Member incurs or otherwise has any obligation or liability, contingent or otherwise. “ Borrower ” has the meaning specified in the preamble of this Agreement. “ Borrower Materials ” has the meaning assigned to such term in Section 5.02
